             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 1 of 11




1
     John A. Kawai, CSBN 260120
2    CARPENTER, ZUCKERMAN & ROWLEY
     407 Bryant Circle, Suite F,
3    Ojai, CA 93023
     Tel: (805) 272-4001
4    Fax: (805) 719-6858
     Email: team3@czrlaw.com
5    Of Attorneys for Plaintiffs
6    Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
7    Bellevue, WA 98007
     (425) 747-4500
8    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
9    And Mya
10   Carol L. Hepburn, Pro Hac Vice
     200 First Avenue West, #550
11   Seattle, WA 98119
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
14   Amy, Erika, Tori, Jenny, and Jessica
15
16                            UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18   “LILY,” “SARAH,” JANE DOE as          )
19   court appointed conservator for       )     Case Number: 4:19-cv-01668-YGR
     “SKYLAR” and “SAVANNAH”               )     UPDATED JOINT CASE
20   minors, JOHN DOE as court appointed )       MANAGEMENT STATEMENT &
21   conservator for “SALLY” and           )     [PROPOSED] ORDER
     “SIERRA” minors, WILLIAM L.E.         )
22
     DUSSAULT as Guardian ad Litem for )
23   “VIOLET,” minor, JANE ROE as next )
     friend for “PIA,” “MYA,” and “AVA” )
24
     minors, JANE JONES as next friend for )
25   “FIONA” minor, JANE SMITH as next )
26   friend for “TORI” minor,              )
     “MAUREEN,” “AMY,” “ERIN,”             )
27   “CASSEAOPEIA,” “ERIKA,”               )
28   “JENNY,” “CHELSEA,” MARY DOE
                                          Page 1 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 2 of 11




1    as next friend for “ANGELA” minor,          )
     and “ANDY”                                  )
2                                                )
                               Plaintiffs,       )
3
                                                 )
4    v.
                                                 )
5    KENNETH BRESLIN,                            )
                                                 )
6
7           The parties to the above-entitled action jointly submit this JOINT CASE
8    MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the
9    Standing Order for All Judges of the Northern District of California and Civil
10   Local Rule 16-9.
11          The parties request that the Case Management Conference be continued 90
12   days, or alternatively, that a Status Conference regarding Settlement be set 90 days
13   from the date of the Case Management Conference.
14          The parties have reached a settlement. Plaintiffs wish to add terms to the
15   settlement and will make a proposal to Defendant. However, due to the COVID
16   related impediments to communication with defendant, who is imprisoned, and
17   other attendant slow downs in communications with others as well, the parties
18   require the additional time to complete the settlement and file the motion for
19   approval of the minor settlements.
20
21   1. Jurisdiction & Service
22   The basis for the court’s subject matter jurisdiction over plaintiff’s claims and
     defendant’s counterclaims, whether any issues exist regarding personal
23   jurisdiction or venue, whether any parties remain to be served, and, if any parties
24   remain to be served, a proposed deadline for service.
25    The court’s subject matter jurisdiction derives from this matter being based upon
26
      federal statute, specifically 18 U.S.C. 2255. Defendant has been personally
27
28
                                             Page 2 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 3 of 11




1     served. No issues exist regarding personal jurisdiction. No other parties remain to

2     be served.
3
4
5    2. Facts
     A brief chronology of the facts and a statement of the principal factual issues in
6    dispute.
7
      Plaintiffs are subjects in series of child pornography images and videos.
8
9     Defendant pleaded guilty to and was convicted of two counts of possession of
10
      child pornography. Plaintiffs allege the child pornography he possessed included
11
12    images and videos of them. Plaintiffs allege they have each suffered personal
13    injury as a result of Defendant’s violation of federal child pornography law.
14
      Defendant had no role in any production or distribution of child pornography. He
15
16    denies that his possession of child pornography has caused any Plaintiff any
17
      injury.
18
19
20   3. Legal Issues
21   A brief statement, without extended legal argument, of the disputed points of law,
     including reference to specific statutes and decisions.
22
23    Plaintiffs allege that defendant must pay liquidated damages based upon his
24
      admitted possession of their child sex abuse images in violation of 18 U.S.C. §
25
26
      2252 (a)(2) and (b)(1), and 18 U.S.C. § 2252 (a)(4)(B) and (b)(2).

27
28
                                          Page 3 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 4 of 11




1     Defendant denies that any Plaintiff who was an adult at the time of his offenses

2     may recover under 18 U.S.C. § 2255. He also denies that any Plaintiff was
3
      injured “as a result of” his criminal violations, as required by 18 U.S.C. § 2255.
4
5     Both of these contentions were rejected by the Court in denying his motion to
6
      dismiss pursuant to Rule 12(b)(6). In addition, Defendant asserts as affirmative
7
8     defenses: third-party liability, accord and satisfaction, unjust enrichment, set-off,

9     and that 18 U.S.C. § 2255 is invalid because it contravenes the Fifth
10
      Amendment’s due process guarantee and the Eighth Amendment’s prohibition of
11
12    excessive fines.
13
14
     4. Motions
15
     All prior and pending motions, their current status, and any anticipated motions.
16
      Defendant’s Motion to Dismiss pursuant to Rule 12(b)(6) has been denied by the
17    Court. Plaintiffs intended to bring a motion for summary judgment and to strike
18    certain affirmative defenses if they are made.
19    The parties have now reached a substantial settlement of the matter and
20    settlement documents have been circulated. There is an issue between the parties
21    concerning confidentiality of the settlement.
22    Some further review and editing of certain other provisions in the settlement
23    documents may be needed.
24    It is anticipated that a motion for court approval of the settlements for the minors
25    will be presented along with a motion to seal certain documents or portions of
26    documents filed in support of that motion so as to preserve the anonymity of the
27    minor Plaintiffs.
28
                                           Page 4 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 5 of 11




1     All parties intend to move jointly for leave for counsel to attend the case
2     management conference by telephone.
3     No other motions are pending.
4
5    5. Amendment of Pleadings
6
     The extent to which parties, claims, or defenses are expected to be added or
     dismissed and a proposed deadline for amending the pleadings.
7
8
      Plaintiff “Lily” AKA “Vicky” plans to move to amend the complaint to correct
9
      her pseudonym.
10
11
     6. Evidence Preservation
12   A brief report certifying that the parties have reviewed the Guidelines Relating to
13   the Discovery of Electronically Stored Information (“ESI Guidelines”), and
     confirming that the parties have met and conferred pursuant to Fed. R. Civ. P.
14   26(f) regarding reasonable and proportionate steps taken to preserve evidence
15   relevant to the issues reasonably evident in this action. See ESI Guidelines 2.01
     and 2.02, and Checklist for ESI Meet and Confer.
16
      Counsel for all parties have conferred and do not foresee any ESI discovery
17
      issues.
18
19
      All counsel certify that they have reviewed the ESI Guidelines.
20
21
22
23   7. Disclosures
24   Whether there has been full and timely compliance with the initial disclosure
     requirements of Fed. R. Civ. P. 26 and a description of the disclosures made. For
25
     ADA and employment cases, see General Order Nos. 56 and 71.
26    All parties have served their initial disclosures.
27
28
                                           Page 5 of 11
     Form updated May 2018
              Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 6 of 11




1     Defendant disclosed that Plaintiffs themselves likely have information that will
2     support his defenses. He also disclosed criminal discovery provided to him in his
3     underlying criminal prosecution.
4     Plaintiffs disclosed the names and contact information of several persons likely
5     to have discoverable information. They also identified several documents they
6     may use to support their claims.
7    8. Discovery
     Discovery taken to date, if any, the scope of anticipated discovery, any proposed
8
     limitations or modifications of the discovery rules, a brief report on whether the
9    parties have considered entering into a stipulated e-discovery order, a proposed
10   discovery plan pursuant to Fed. R. Civ. P. 26(f), and any identified discovery
     disputes.
11
      No discovery has been taken to date.
12
      The parties have identified only one discovery dispute. Defendant seeks
13
      information concerning prior awards and amounts paid to each of the Plaintiffs
14
      for their losses as victims of child sex abuse image crimes. Plaintiffs contend
15
      that such information is neither relevant nor will lead to admissible evidence as
16
      they seek only statutory liquidated damages and per the statute (18 USC
17
      §2255(a)) such amount is not contingent on other awards or receipts. Defendant
18
      contends that such information is relevant at least to his Fifth, Sixth, Seventh,
19
      and Eighth Affirmatives Defenses, stated at Para. 116-119 of his Answer, Dkt.
20
      49.
21
      The parties do not anticipate needing an e-discovery order or formal discovery
22
      plan.
23
24
     9. Class Actions
25   If a class action, a proposal for how and when the class will be certified.
26    This is not a class action.
27
28
                                           Page 6 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 7 of 11




1    10. Related Cases
2    Any related cases or proceedings pending before another judge of this court, or
     before another court or administrative body.
3
      No related case is currently pending, however, the criminal prosecution of
4
      defendant for child pornography offenses in case number 3:16-cr-00515-YGR
5
      was brought before this court. Defendant was sentenced on May 25, 2018, and a
6
      Stipulation and Order Regarding Restitution providing for restitution for
7
      Plaintiffs was entered on May 31, 2018.
8
     11. Relief
9    All relief sought through complaint or counterclaim, including the amount of any
10   damages sought and a description of the bases on which damages are calculated.
     In addition, any party from whom damages are sought must describe the bases on
11   which it contends damages should be calculated if liability is established.
12    Plaintiffs each seek $150,000 in liquidated damages from defendant as provided
13    for in 18 U.S.C. 2255. Each Plaintiff seeks only statutory liquidated damages;
14    none seeks actual damages. Plaintiffs also seek their attorneys fees and punitive
15    damages as allowed by this statute.
16
17   12. Settlement and ADR
18   Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case,
     including which ADR process option the parties have selected and a proposed
19   deadline, or if the parties do not agree, each party’s preferred option and timing,
20   in compliance with ADR L.R. 3-5. In addition, the parties should include a
     description of key discovery or motions necessary to position the parties to
21
     negotiate a resolution.
22    Direct negotiation between counsel has settled this case as to the amount to be
23    paid by Defendant for dismissal of the claims. There is an issue between the
24    parties concerning confidentiality of the settlement. The parties are continuing to
25    work on this issue.
26
27
28
                                            Page 7 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 8 of 11




1    13. Consent to Magistrate Judge For All Purposes
2    Whether all parties will consent to have a magistrate judge conduct all further
     proceedings including trial and entry of judgment. ____ YES _X___ NO
3
4
     14. Other References
5    Whether the case is suitable for reference to binding arbitration, a special master,
6    or the Judicial Panel on Multidistrict Litigation.
7     This case is not suitable for binding arbitration, a special master, or the Judicial

8     Panel on Multidistrict Litigation.

9
10
     15. Narrowing of Issues
     Issues that can be narrowed by agreement or by motion, suggestions to expedite
11   the presentation of evidence at trial (e.g., through summaries or stipulated facts),
12   and any request to bifurcate issues, claims, or defenses.
13    No such issues yet appear.
14
15   16. Expedited Trial Procedure
     Whether this is the type of case that can be handled under the Expedited Trial
16   Procedure of General Order 64, Attachment A. If all parties agree, they shall
17   instead of this Statement, file an executed Agreement for Expedited Trial and a
     Joint Expedited Case Management Statement, in accordance with General Order
18
     No. 64, Attachments B and D.
19
20    The parties do not all agree that this matter would be appropriate for Expedited
21    Trial Procedure.
22
23   17. Scheduling
24   Proposed dates for completion of initial ADR session, designation of experts,
     discovery cutoff, hearing of dispositive motions, pretrial conference and trial.
25
      A scheduling order is already in place.
26
      Given the COVID related impediments to communication with defendant, who is
27
      imprisoned, and other attendant slow downs in communications with others as
28
                                           Page 8 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 9 of 11




1     well, the parties ask the court for ninety (90) days to complete the settlement and
2     file the motion for approval of the minor settlements.
3
4    18. Trial
5
     Whether the case will be tried to a jury or to the court and the expected length of
     the trial.
6
      The parties believe a trial date is no longer necessary.
7
8
     19. Disclosure of Non-party Interested Entities or Persons
9    Whether each party has filed the “Certification of Interested Entities or Persons”
10   required by Civil Local Rule 3-15. In addition, each party must restate in the case
     management statement the contents of its certification by identifying any persons,
11   firms, partnerships, corporations (including parent corporations) or other entities
12   known by the party to have either: (i) a financial interest in the subject matter in
     controversy or in a party to the proceeding; or (ii) any other kind of interest that
13
     could be substantially affected by the outcome of the proceeding.
14    All parties have filed the certification.
15
16   20. Professional Conduct
17   Whether all attorneys of record for the parties have reviewed the Guidelines for
     Professional Conduct for the Northern District of California.
18
      All attorneys have reviewed the Guidelines for Professional Conduct for the
19
      Northern District of California.
20
21
     21. Other
22
     Such other matters as may facilitate the just, speedy and inexpensive disposition of
23   this matter.
24    Mr. Breslin’s imprisonment is an obstacle to the speedy and inexpensive
25    disposition of this matter. The parties would appreciate the Court’s help in
26    minimizing this problem. Any assistance the Court could give in facilitating Mr.
27    Breslin’s confidential communication with his attorneys would be greatly
28    appreciated.
                                            Page 9 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 10 of 11




1                                     CARPENTER, ZUCKERMAN & ROWLEY
2      Dated: April 20, 2020
3                                   /S/
4                                   John A. Kawai, CSBA No. 260120
                                    407 Bryant Circle, Suite F
5                                   Ojai, CA 93023
6                                   805-272-4001
                                    jk@czrlaw.com
7
8                                   Counsel for plaintiffs
9                                   THE MARSHALL DEFENSE FIRM
10
11
12
13     Dated: April 20, 2020        /S/
14                                  DAVID S. MARSHALL, Pro Hac Vice 1001
                                    Fourth Avenue, Suite 4400 Seattle, WA 98154
15
                                    Tel: (206) 826-1400
16
                                    david@marshalldefense.com
17
                                    Of Attorneys for defendant
18
19
20
21                                  _/S/_____________________________________
22                                  MARK GOLDROSEN
                                    255 Kansas St., Suite 340 San Francisco, CA
23
                                    94103
24                                  Tel: (415) 565-9600
25                                  Email: markgoldro@aol.com
                                    of Attorneys for Defendant
26
27
28
                                       Page 10 of 11
     Form updated May 2018
             Case 4:19-cv-01668-YGR Document 60 Filed 04/20/20 Page 11 of 11




1                             CASE MANAGEMENT ORDER
2    [The Case Management Conference in this case is continued 90 days to [July 27,
3    2020 / ________________;]/
4    [A Status Conference re: Settlement is set for [July 27, 2020; ______________ at
5    _____ a.m./p.m. in this Department]/
6    [In addition, the Court makes the further orders stated below:]
7
8
9    IT IS SO ORDERED.
10    Dated:
11                                                  UNITED STATES
                                              DISTRICT/MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         Page 11 of 11
     Form updated May 2018
